Citation Nr: 1119411	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  10-17 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to accrued benefits based on a December 20, 2007 claim of entitlement to service connection.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from August 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina.

The appellant testified before the undersigned Acting Veterans Law Judge at the RO in August 2010.  A transcript of the hearing has been associated with the record.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for sclerosis of the liver, hepatitis C, shortness of breath, enlarged heart, hypertension, chronic obstructive pulmonary disease, hernia, back disability, stomach ulcer, and right knee disability was received on December 20, 2007.

2.  The Veteran died on December [redacted], 2007.

3.  There was no potential for an award of pension because the Veteran did not survive to the next month.


CONCLUSIONS OF LAW

The claim of entitlement to accrued pension benefits based upon date of claim lacks legal merit.  38 U.S.C.A. §§ 5110, 5111(a) (West 2002); 38 C.F.R. § 3.31 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

With respect to the accrued benefits claim, the Board observes that further development of the appellant's claim is not necessary. The outcome of a claim for accrued benefits hinges on the application of the law to evidence which was in the file at the time of the Veteran's death. As no additional evidence may be added to the file in regards to this issue, no evidentiary development is necessary for the claim decided herein.  Never the less, the Board notes that at the August 2010 hearing, the appellant testified regarding correspondence that had purportedly been sent to the Veteran over the course of 2007 pertaining to a claim filed by the Veteran.  The appellant was afforded 30 days in which to submit such evidence to the Board.  No additional evidence has been received.

In any event, the law, and not the evidence, is dispositive of the claim. Thus the above provisions are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).  As discussed below, the Veteran did not survive to the next month and thus there was no potential for an award.  The appellant's claim for accrued benefits is thus precluded by the applicable law and regulations, and the VCAA is therefore inapplicable to this claim.


Analysis

As noted, the Veteran died on December [redacted], 2007.  His son, the appellant, seeks accrued benefits based on a claim for service connection that was pending at the time of the Veteran's death.  

Review of the record reflects that a claim of entitlement to service connection for various disabilities was received on December 20, 2007.  At his August 2010 hearing, the appellant testified that the Veteran had been in contact with an office in Wadesboro, North Carolina in early 2007 and had applied for benefits at that time.  He stated that he had correspondence at his home that included letters from VA concerning the Veteran's claim.  He indicated that he had a letter at home referencing a claim filed in January 2007.

Certain periodic monetary benefits to which a veteran was entitled at death, or those based on evidence in the veteran's claims folder at the date of death, shall be paid to certain named beneficiaries, ordinarily the veteran's spouse, children or dependent parents.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Pursuant to 38 U.S.C. § 5121(c), an application for accrued benefits must be filed "within one year after the date of [the veteran's] death."  See also 38 C.F.R. § 3.1000(c).

Accrued benefits include those the veteran was entitled to at the time of death under an existing rating or the evidence physically or constructively of record at the time of the veteran's death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a); Ralston v. West, 13 Vet. App. 108, 113 (1999).  Thus, the appellant cannot furnish additional evidence that could be used to substantiate the claim, and VA could not develop additional evidence that would substantiate the claim of entitlement to accrued benefits, except that which was constructively of record, including VA records.  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death. 38 C.F.R. § 3.1000(d)(4); see also Hayes v. Brown, 4 Vet. App. 353 (1993).

The term 'pending claim' means an application, formal or informal, which has not been finally adjudicated. 38 C.F.R. § 3.160(c) (2010).  The term 'finally adjudicated claim' means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d) (2010); see also 38 C.F.R. §§ 20.1103, 20.1104 (2010).

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later. However, the effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

Payment of monetary benefits based on original, reopened, or increased awards of compensation, pension, or dependency and indemnity compensation may not be made for any period earlier than the first day of the calendar month following the month in which the award became effective.  38 U.S.C.A. § 5111; 38 C.F.R. § 3.31 (2010).

Here, the Veteran's claim for pension benefits was received on December 20, 2007.  To the extent that the appellant argues that a claim was filed in January 2007, the Board observes that he was afforded additional time to submit correspondence that purportedly from VA concerning a claim.  He did not do so.  Accordingly, the Board finds the documentation of record to be far more credible on determining the date of the Veteran's earliest claim for benefits than the appellant's unsupported assertion.  In this regard, the file contains only the claim for benefits received by the RO on December 20, 2007.  The Veteran died on December [redacted], 2007.  As such, the Board finds that there is no potential for an award.  Notwithstanding the effective date assigned for an original grant of benefits, under the law, the commencement of payment of VA monetary benefits is delayed until the first day of the calendar month following the month in which the effective date of the award is assigned.  See 38 U.S.C.A. § 5111(a) (West 2002); 38 C.F.R. § 3.31 (2010).  Therefore, although is sympathetic to the appellant, there is no potential award since the Veteran did not survive to the next month.



ORDER

Entitlement to accrued benefits based on a December 20, 2007 claim of entitlement to service connection is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


